Citation Nr: 1107040	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the 
left knee, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the right 
knee, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the left 
knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to 
June 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied increased ratings for the Veteran's 
bilateral knee disabilities.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2010.  He submitted 
additional evidence in support of his claims with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his videoconference hearing in March 2010, the Veteran 
testified that he had received extensive treatment for his knee 
disabilities from a private physician, Scott Bowen, M.D., for the 
period from 2008 through 2010, and that Dr. Bowen had recommended 
a left knee replacement.  A review of the file reveals that there 
is only a single treatment report from Dr. Bowen dated in January 
2008 in the file.  The Veteran indicated that he would be sending 
additional treatment records from Dr. Bowen after his hearing; 
however, none were received.  Nevertheless, since VA is on notice 
that there are outstanding private treatment records, an attempt 
to request them must be made in order to satisfy the duty to 
assist.  See 38 C.F.R. § 3.159 (2010).

Additionally, in light of the Veteran's assertions that his 
service-connected disabilities are worse than at the time of the 
May 2008 VA examination, another VA examination should be 
conducted.  

The Board observes that the Veteran's bilateral knee disabilities 
are each assigned separate 10 percent ratings for chondromalacia 
under Diagnostic Code 5260, which pertains to limitation of 
flexion of the leg, and for arthritis under Diagnostic Code 5010, 
which pertains to degenerative/traumatic arthritis.  (The 
December 2007 rating decision notes that the chondromalacia 
ratings had formerly been under Diagnostic Code 5257, which 
pertains to recurrent subluxation or lateral instability of the 
knee).  However, Note 1 of Diagnostic Code 5010 specifically 
states that the 20 and 10 percent ratings based on x-ray evidence 
of arthritis will not be combined with ratings based on 
limitation of motion.  Hence, it appears that the ratings as they 
are currently in place violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998) (knee 
arthritis and instability may be rated separately under 
Diagnostic Codes 5003 and 5257, however any such separate rating 
must be based on additional disabling symptomatology).  
Consequently, the RO should fully explain its reasons for 
changing the ratings for chondromalacia from 5257 to 5260 and 
specifically explain what symptomatology is being rated under 
each diagnostic code for the ratings assigned.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide the complete names and addresses of 
all private health care providers from whom 
he has received medical care for his 
bilateral knee disabilities since 2008.  
After the appropriate release forms have been 
received, the RO should request all 
identified records, including records from 
Dr. Scott Bowen, dated from 2008 to the 
present.  

2.  Obtain recent and pertinent VA medical 
records that are not already on file, and 
associate them with the claims folder.  

3.  Schedule the Veteran for a VA orthopedic 
examination to determine the current severity 
of his service-connected left and right knee 
disabilities.  The claims file must be made 
available to the examiner.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  

The examiner should undertake range of motion 
studies for the left and right knees, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.  The examiner should provide an 
opinion concerning the degree of severity of 
any instability or subluxation of the left 
and right knees.  The examiner should also 
determine if either knee locks and, if so, 
the frequency of the locking.  The examiner 
must provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

4.  After the above development has been 
accomplished, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  In particular, the RO should fully 
explain the rating codes assigned, and 
specify the reasons for changing the ratings 
for chondromalacia from 5257 to 5260, if 
continued, and specifically explain what 
symptomatology is being rated under each 
diagnostic code for the ratings assigned, to 
ensure that 38 C.F.R. § 4.14 is not violated.  
If the decision remains adverse to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

